Citation Nr: 1520003	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  07-28 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left second toe amputation.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from July 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board remanded the Veteran's claim for additional development in May 2011, June 2013, and April 2014.  


FINDING OF FACT

The infection leading to the amputation of the Veteran's left second was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, nor was it caused by an event not reasonably foreseeable of VA care.


CONCLUSION OF LAW

Criteria for compensation benefits for under 38 U.S.C.A. § 1151 for an additional disability as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available private and VA treatment records and records from the Social Security Administration (SSA) have been obtained. 

Several VA medical opinions were obtained (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The examiners had access to the Veteran's claims file and had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, while the Veteran's representative objected to the adequacy of a VA opinion obtained in August 2006, since that time several additional opinions have been obtained and neither the Veteran nor his representative have objected to the adequacy of any of the medical opinions obtained since the August 2006 opinion was obtained.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

Of note, the Board remanded the Veteran's claim most recently in April 2014 in order for an additional medical opinion to be obtained.  This opinion was obtained in August 2014, and there has been no objection voiced as to any conclusion drawn.  As such, the Board's order was fully complied with, and there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
II.  Compensation Under the Provisions of 38 U.S.C.A. § 1151

The Veteran submitted a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for amputation of the left second toe in April 2006.  He contends that his toe was improperly treated at VA on February 8, 2006, which resulted in amputation of the digit.  Specifically, he contends that his toenails were trimmed too closely which resulted in the toe amputation.  

The VA treatment records reflect that the Veteran was diagnosed with diabetes mellitus in 2004 but had been diabetic well before the diagnosis.  His diabetes was described as uncontrolled in November 2004 and January 2007.  The Veteran was first seen for an ulcer on his left foot on December 23, 2004.  He was noted to have diabetic neuropathy at that time.  On January 7, 2005, a healing left foot ulcer was debrided.  On January 28, 2005, the Veteran was assessed with a healed left foot ulcer.  On February 8, 2006, the Veteran received treatment for bilateral pes cavus, hammer toes, and hypertrophic nails.  A foot assessment revealed a history of foot ulcers, abnormal shape of the foot, toe deformity, thick or ingrown toenails, and callus buildup.  He was noted to have been previously treated for bilateral third metatarsal head ulcers which were healed and covered with thick callus.  He was also noted to have bruising in the right plantar callus and a callus on left second toe which was treated with a foam sleeve.  Additionally, a foot risk assessment indicated that he was in the highest risk category for amputation due to the presence or history of neuropathic ulcer.  His treatment visit consisted of debridement of the nails, application of lotion, and buffing and debridement of the calluses.  He was advised to use a pumice stone gently between visits and to continue Clotrimazole for the web spaces of his right foot.  On February 9, 2006, the Veteran was seen by a primary care provider.  A neurologic examination was grossly intact.  On February 17, 2006, the Veteran was again seen by his primary care provider and there was no specific complaint associated with the second toe on his left foot.  

On March 3, 2006, the Veteran called VA and reported that his feet and toes had been swollen for two days.  He was advised to keep his feet elevated and to continue soaking them.  An appointment was scheduled for March 7, 2006.  

On March 4, 2006, the Veteran was seen at Pitt County Memorial Hospital for a report of increased swelling and erythema of both the left and right foot (the left more so than right) for two days.  He was noted to have a significant history of diabetes and diabetic neuropathy with diabetic ulcers on the bilateral lower extremities.  He was diagnosed with white gangrene of the left second toe and underwent an open amputation of the left second toe.  He was thereafter released from the hospital following surgery on March 7, 2006 and seen for follow up with the physician who performed the amputation procedure with good healing.    

On March 9, 2006, the Veteran was seen for a post hospital follow-up at VA.  The Veteran was noted to have developed infection in his left great toe after having his last toe trimming by the podiatry nurses on February 8.  He initially had some swelling and some degree of pain which was noted to have rapidly escalated a week and a half prior.  He subsequently went to the local emergency room and had the amputation on March 4.  He was noted to be doing well and was scheduled for a follow up by the surgeon who performed the amputation.  The Veteran indicated that his pain was improved.  Records dated through February 2007 reflect continued treatment for the bilateral feet for calluses and ulcers.  The records continue to reflect that the Veteran was at the highest risk for amputation due to the presence or history of a neuropathic ulcer.   
  
The Veteran contends that his left second toe amputation was the result of improper VA treatment and seeks compensation under 38 U.S.C.A. § 1151.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. § 1151 is to determine whether the Veteran has an additional disability as a result of a VA procedure.  See 38 C.F.R. § 3.361. 

The evidence in this case confirms that the Veteran has an additional disability, as he developed gangrene which necessitated a left second toe amputation following a nail trimming at VA.  

The issue is then whether the VA treatment actually caused the additional disability.  

In August 2006, a medical opinion was obtained from a VA staff podiatrist.  The podiatrist reviewed the Veteran's claims file and noted that he was a fifty year old diabetic male who had been followed at VA for diabetic foot care since November 2004, and who had been designated as at risk.  He noted that on February 8, 2006, the Veteran was seen for palliative foot care at VA at which time a callus was observed over the left second toe for which a protective foam sleeve was placed.  The podiatrist noted that the Veteran was seen on two subsequent occasions in February 2006 at which time no complaints related to the toe were reported or noted.  On March 3, 2006, the Veteran noted a two day history of generalized edema of the feet and toes.  The Veteran was advised to keep his feet elevated and continue his prescribed foot soaks.  He was scheduled for an appointment several days later but ultimately underwent a left second toe amputation on March 4, 2006, at a private hospital.  The examiner opined that the Durham VA Medical Center (VAMC) exercised the degree of care that is expected of a reasonable healthcare provider on February 8, 2006.  The podiatrist noted that there was a three week interval before the Veteran reported any specific problem associated with the feet.  The examiner also opined that the foot care provided by the Durham VAMC on February 8, 2006, was not a remote contributory cause of the digital amputation on March 4, 2006.  

In August 2012, another opinion was obtained from a VA Physician's Assistant (P.A.).  The P.A. reviewed the Veteran's relevant medical history and opined that the Durham VA hospital care provided by the nurse foot care clinic which included nail debridement, lotion application, callus buffing, and callus debridement did not result in additional disability to the Veteran.  The examiner's rationale was that the Veteran had a recurrent history of uncontrolled diabetes mellitus, diabetic neuropathy, and bilateral foot ulcers prior to the foot care provided on February 8, 2006.  Those conditions placed the Veteran at the highest risk category for additional foot ulcers.  The examiner noted that since the amputation, the Veteran had continued to experience recurrent foot ulcers, and his diabetes mellitus continued to be uncontrolled.  The examiner cited to Update.com, "Evaluation of the Diabetic Foot," which indicates that the previous foot ulceration, neuropathy, foot deformity, and vascular disease are among the risk factors predictive of ulcers and amputation.  The significance of the risk factors was confirmed by a community based study of 1300 type 2 diabetic patients.  The PA noted that the Veteran did not report any concerns about the care he received on February 8, 2006, when he was evaluated by his primary care provider at VA twice at subsequent visits in February 2006.  The P.A. noted that the VA entry dated on March 9, 2006, which reflects that the Veteran's symptoms had been ongoing for two weeks was inconsistent with the discharge summary from Pitt County Memorial Hospital which noted that the Veteran's symptoms had been ongoing [since March 1, 2006].     

In August 2014, another opinion was obtained from a VA staff physician.  The examiner reviewed the relevant medical history and opined that the Veteran's second toe amputation was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment (or lack of treatment).  The examiner's rationale was that a review of the Pitt County Memorial Hospital revealed that the Veteran had a white count of 14 and was found to have white gangrene secondary to small vessel disease.  The physician noted that small vessel disease is a known complication of diabetes mellitus and was not the result of any medical care of lack thereof.  The physician noted that the Veteran had diabetes for more than ten years and was afflicted by the expected complications including diabetic neuropathy, retinopathy, and sexual dysfunction.  Moreover, there was no evidence of infection of the toe at surgery, the Veteran needed only a short hospital stay and no antibiotics were needed.  With regard to the Veteran's contention that his toes were clipped too closely and this resulted in the toe amputation, such a scenario would lead to amputation by breach of the skin barrier, followed by progressive infection leading to a wet gangrene. In the Veteran's case, the toe gangrene was caused by inadequate circulation which cannot occur because of trimming of the toenails.  The physician also opined that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  The examiner's rationale was that the Veteran had meticulous medical care of his bilateral foot conditions with very frequent followup and detailed examinations by a dedicated foot clinic nurse.  His persistent foot ulcers that occurred over several years indicated the severity of the Veteran's disease and cannot be attributed to any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment or lack of treatment.  The examiner also opined that the Veteran's toe amputation was not a foreseeable event, explaining that a diabetic foot examination can detect disease in larger blood vessels of the feet, the dorsalis pedis and posterior tibial arteries.  The Veteran had detailed foot examinations which did not detect any vascular disease.  At surgery, the private physician noted good blood flow in all tissues of the affected flow and documented rapid healing in the post-operative period.  The physician noted that this indicated accurate medical assessments by the foot health clinic health provider.  The examiner indicated that the small vessel disease that resulted in the Veteran's toe amputation cannot be detected by usual clinical examinations or imaging studies.  

In this case, the evidence does not establish that the treatment (or lack of treatment) that the Veteran received at VA caused his left second toe amputation.  As indicated by the various medical professionals above, the Veteran was at risk for an amputation due to a history of foot ulcers.  Moreover, small vessel disease (diabetic neuropathy) was noted to be the reason for the development of gangrene which necessitated amputation of the left second toe.  A review of the medical records reflects that the Veteran had a diagnosis of diabetes and diabetic neuropathy and his diabetes was not well controlled.  There has been no suggestion that the foot treatment received by the Veteran was done so without his consent.  Moreover, the records reflect that the Veteran had meticulous medical care of his bilateral foot conditions.  Consequently, the Veteran's left second toe amputation cannot be attributed to any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment or lack of treatment.  

While the most recent examiner indicated that the Veteran's left second toe amputation was not reasonably foreseeable, the Board finds that this is not supported by the evidence of record.  The VA treatment records indicate that the Veteran had extensive foot treatment for diabetic foot ulcers which put him at the highest risk for additional ulcers and amputation.  The August 2012 examiner cited a study which indicates that diabetics are at higher risk for ulcers and amputations.  Moreover, the August 2014 examiner indicated that small vessel disease is a known complication of diabetes mellitus and the surgical report from Pitt County Memorial Hospital reflects that the Veteran had white gangrene secondary to small vessel disease.  As such, the fact that the Veteran underwent a left second toe amputation cannot be deemed to be not reasonably foreseeable.  

Moreover, even if it was an event that was not reasonably foreseeable, the fact remains that the amputation was not caused by VA treatment.  While the Veteran has asserted that his toenails were clipped too closely, which he believes led to the
toe amputation, the examiner explained in 2014 that such a scenario would lead to amputation by breach of the skin barrier, followed by progressive infection leading to a wet gangrene; whereas, in the Veteran's case, the toe gangrene was caused by inadequate circulation which cannot occur because of trimming of the toenails.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the root cause of his toe amputation.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to establish causation. 

As described, the weight of the evidence is against a finding that VA care or treatment caused the gangrene that led to the amputation of the Veteran's toe.  As such, the criteria for a grant of benefits under 38 U.S.C.A. § 1151 have not been met.  Therefore, the Veteran's claim is denied.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left second toe amputation is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


